Case 18-14753-jkf           Doc 56     Filed 11/05/18 Entered 11/05/18 10:17:19                Desc Main
                                       Document      Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT FOR
                            THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                             :       Chapter 13
                                                   :
Christopher M. Quigley                             :       Bankruptcy No. 18-14753-jkf
                                                   :
                  Debtor.                          :        Hearing Date & Time: 11/14/18 at 9:30 a.m.

                                     CERTIFICATE OF NO RESPONSE

          The undersigned hereby certifies that she did serve a copy of U.S. Bank Trust National Association,

as Trustee of PRP II Pals Investments Trust's Motion for Relief from Stay and Co-Debtor Relief and a

Notice of Hearing to Consider Motion dated October 17, 2018, upon the Debtor, Co-Debtors, Debtor’s

Counsel, and the Chapter 13 Trustee on October 17, 2018. Finally, the undersigned certifies that no response

was filed to the Motion for Relief and Co-Debtor Relief.

          WHEREFORE, U.S. Bank Trust National Association, as Trustee of PRP II Pals Investments

Trust respectfully requests this Honorable Court to enter an order granting U.S. Bank Trust National

Association, as Trustee of PRP II Pals Investments Trust’s Motion for Relief from Stay and for Co-Debtor

Relief.

Dated: 11/5/18
                                                       TUCKER ARENSBERG, P.C.

                                                       /s/ Allison L. Carr
                                                       Allison L. Carr, Esquire
                                                       Pa. I.D. # 203815
                                                       1500 One PPG Place
                                                       Pittsburgh, PA 15222
                                                       (412) 566-1212
                                                       Attorney for U.S. Bank Trust National Association



TADMS:5037162-1 032787-184911
